NO. 07-06-0323-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 16, 2007
                         ______________________________

                                 CLARENCE R. CROY,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2005-411,233; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Clarence R. Croy, challenges his conviction of forging a financial

instrument by contending that the evidence is legally and factually insufficient to sustain

it. We affirm the judgment.

       The standards by which we review the legal and factual sufficiency of the evidence

are set forth in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)
and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006). We refer the parties to

those cases.

      A person commits an offense if he forges a writing with intent to defraud or harm

another. See TEX . PEN . CODE ANN . §32.21(b) (Vernon Supp. 2006). Appellant argues that

the evidence is legally insufficient to show that he knew the check was forged and that he

acted with the intent to defraud or harm another.

      The evidence showed that appellant solicited a donation to the Boy Scouts from

Danny Mayfield. Mayfield knew appellant since the latter had performed work for him. In

response to the solicitation, Mayfield wrote a $25 check payable to the Boy Scouts.

Several days later, appellant informed Mayfield he had lost the instrument and sought

another from Mayfield to replace the missing item. However, this time appellant asked that

the donation be made payable to the Cub Scouts. Mayfield did as requested, disclosed

to appellant that the contribution was for $25, and delivered the $25 check to appellant on

December 14, 2004.         A day or two passed when Mayfield discovered that a check for

$2,500 had been drawn against his account. He did not remember writing such an

instrument, investigated the matter, and discovered that the $25 check made payable to

the Cub Scouts had been altered to read $2,500. Moreover, appellant’s endorsement

appeared on the back of the instrument.             In the meantime, appellant informed

Shirley Blevins, a cub master, that he made a $2,500 deposit to the Cub Scout bank

account, $500 of which constituted a donation to the scouts and $2,000 of which evinced

monies due him. When she asked why he had run a check for personal money through

the cub scout account, appellant replied that he wanted the organization to get its money

right away. Appellant also told Blevins that he had withdrawn $850 from the account for

                                            2
himself which left $1,150 due him. So too did he ask her to draw a check upon the scout

account and make it payable to the Twin Oaks Apartments to cover his rent. She

complied.

       Shortly thereafter, Blevins received a phone call from someone representing Twin

Oaks informing her that the check she had written for $1,150 had bounced. Under threat

of prosecution, Blevins made good the check from her personal funds and, thereafter,

confronted appellant. The latter told her that the person who had given him the check was

out of town but upon his return she would receive the $2,500. When the date for payment

arrived, she received nothing. Nor did appellant return her numerous telephone calls.

       A mental state may be inferred from acts, words, or conduct. Guevara v. State, 152
S.W.3d 45, 50 (Tex. Crim. App. 2004). So, the intent to defraud may be established by

circumstantial evidence. Williams v. State, 688 S.W.2d 486, 488 (Tex. Crim. App. 1985).

Furthermore, in cases such as this, proof of intent to defraud can be inferred from proof

that the actor knew the check was forged. Huntley v. State, 4 S.W.3d 813, 814 (Tex.

App.–Houston [1st Dist.] 1999, pet. ref’d).

       Appellant contends that while the State proved that the check had been altered, it

failed to prove that he was aware of the alteration or intended to defraud anyone. We

disagree. As previously mentioned, evidence appears of record disclosing that 1) Mayfield

told appellant the amount of his $25 contribution, 2) the $25 check was delivered by

Mayfield to appellant, 3) when endorsed and deposited by appellant, the check had been

altered to read $2,500, 4) the alteration was visible on the face of the check, 5) appellant

represented to Blevins that of the $2,500, $2,000 was due him, 6) appellant withdrew $850



                                              3
from the scout bank account and claimed to be entitled to another $1,150 which he

requested that Blevins pay to his apartment complex, and 7) when the scout check

bounced due to the fact that Mayfield had stopped payment of the altered check, appellant

deceived Blevins by telling her that the $2,500 would be paid and that he had obtained the

money.    This is some evidence upon which a rational jury could conclude, beyond

reasonable doubt, that appellant not only knew of but was instrumental in altering

Mayfield’s $25 check. So too is it some evidence upon which the same jury could rationally

conclude, beyond reasonable doubt, that appellant intended to use the forged instrument

to defraud both Mayfield and Blevins.

       To the extent that appellant insinuates Mayfield wrote the check for $2,500 because

he owed appellant for past work, that simply raised a question of fact for the jury to resolve.

Moreover, a rational jury could take into consideration the obvious interlineations on the

face of the instrument and the fact that it was noted to be a “donation” payable to the “Cub

Scouts” in assessing who to believe. In other words, the evidence of guilt was not weak;

nor was the contrary evidence overwhelming.

       In sum, the evidence supporting the verdict is both legally and factually sufficient.

Thus, we overrule appellant’s issues and affirm the judgment.



                                                   Per Curiam



Do not publish.




                                              4